Citation Nr: 0102443	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-23 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for nicotine dependence.

2. Entitlement to service connection for respiratory 
disorders, claimed as asthma and emphysema, as secondary 
to nicotine dependence incurred during service.

3. Entitlement to service connection for allergies.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from April 1955 to April 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.


FINDINGS OF FACT

1. The appellant became nicotine dependent during the course 
of his active military service.

2. The appellant developed chronic obstructive pulmonary 
disease/emphysema as a result of nicotine dependence 
incurred during service.

3. The probative medical evidence shows that the veteran does 
not currently have allergies.


CONCLUSIONS OF LAW

1. Nicotine dependence was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (2000).

2. A grant of service connection for chronic obstructive 
pulmonary disease/emphysema, secondary to nicotine 
dependence, is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.310(a) (2000).

3. Allergies were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303; Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§ 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant in essence contends that he incurred nicotine 
dependence as a result of in-service exposure to cigarettes, 
and that in-service smoking due to such nicotine dependence 
caused various respiratory disorders.  He further contends 
that there is a connection between prior allergies, asthma, 
and his respiratory disorder which is diagnosed as chronic 
obstructive pulmonary disease.


Factual Background

The veteran's service medical records are devoid of any 
mention of respiratory disorders.  An October 1972 report of 
treatment for gastrointestinal (GI) complaints notes that the 
veteran was "still smoking" and a November 1972 treatment 
plan includes a notation that the veteran was to "quit 
smoking".

Additionally, the veteran's service medical records reflect 
that he was treated for recurrent seasonal allergies and hay 
fever.  His September 1974 retirement examination report 
includes a notation that he had experienced mild seasonal hay 
fever since childhood.  It was further noted that the hay 
fever was well controlled, non disabling, and there were no 
complications or sequelae.

The veteran underwent a VA physical examination in May 1975.  
The examiner noted that the veteran had a history of peptic 
ulcer disease dating back to early 1971 and at which time he 
had not been "put on any dietary restrictions except for 
omitting coffee and restrict smoking."  Examination of his 
respiratory system showed that he had no cough or no 
expectoration and his lungs were clear to percussion and 
auscultation.  X-ray study of the chest revealed minimal 
interstitial fibrosis throughout the lower half of the left 
lung and there were a few calcification in the hila.  There 
was no evidence of any active pulmonary disease.

An August 1994 letter from M. L. McDonald, M.D., states that 
Dr. McDonald had been treating the veteran since March 1986.  
Dr. McDonald indicated that the veteran had a diagnosis of 
severe obstructive pulmonary disease which was primarily of 
the asthmatic type.  Dr. McDonald noted that the veteran had 
been treated with inhaled medications as well as oral 
bronchodilators during the previous few years; however, his 
disease continued to exacerbate.  

An January 1996 letter from M. M. Tara, M.D. reflects that 
the veteran was under Dr. Tara's care for a pulmonary 
condition.  Dr. Tara noted that the veteran had severe 
obstructive ventilatory impairment and airways hyper-
responsiveness.  Subsequently, in a January 1996 letter, Dr. 
Tara noted that the veteran had undergone bilateral trans-
sternal lung reduction surgery on December 6, 1995.

In his September 1997 application for compensation, the 
veteran claimed entitlement to service connection for asthma, 
which began in 1956/57; severe emphysema, which began in 
1983/85; and allergies, which began in 1956/57.  

An October 1997 letter from I. B. Muderspach, M.D., P.C., 
states that he had been treating the veteran "for a long 
time" and that the veteran had also been followed by a 
pulmonary specialist.  Dr. Muderspach further stated that the 
veteran had severe chronic obstructive pulmonary disease or 
emphysema and that he had recently had 30 percent of his lung 
resected in order to expand the rest of his lung.  

In his July 1998 Tobacco Product Use History Questionnaire, 
the veteran reported that his current diagnosis was chronic 
obstructive pulmonary disease emphysema and that "lung 
problems [were] diagnosed and treated in the mid 1980's."  
The veteran recalled that, prior to entering service, he had 
engaged in "experimental cigarette use" as early as 1951; 
however, his tobacco use increased upon entering the Reserves 
and, by the time he entered active duty in 1955, he was 
smoking a half pack to one pack per day.  The veteran 
reported that he smoked one to two packs per day during his 
20 years of military service.  He also reported that he 
smoked more in the later years than the early years.  The 
veteran stated that he had attempted to quit smoking as early 
as 1970 with little to no success; his smoking decreased to 
one pack per day after discharge, and he was able to stop 
tobacco use in 1981.  

A July 1998 letter from Dr. McDonald states that the veteran 
"has developed significant chronic asthmatic bronchitis with 
obstructive pulmonary disease at a very early age" which 
"antedates his vocation as an educator."

During his July 1998 personal hearing at the RO, the veteran 
testified that he graduated from college and began teaching 
in 1977.  He also recalled that his "addiction" to nicotine 
began at the age of 17, when he entered the Reserves and 
started regular contact with the military environment which 
encouraged smoking.  The veteran reported that, with regard 
to his allergies, his complaints during military service were 
the same as his complaints after discharge.  However, he 
stated that, after discharge, his private physician 
recognized that there was more to his complaints than 
allergies.  Moreover, the veteran testified that his primary 
claim was for his respiratory condition secondary to 
cigarette smoking and nicotine dependence rather than 
allergies.  He stated that he did not have allergies and he 
had not received treatment for allergies for a number of 
years.  

A December 1998 report of VA pulmonary examination reflects 
that the examiner reviewed the veteran's record.  The 
examiner noted that the veteran began smoking prior to 
enlistment and became a regular smoker, smoking as much as 
two packs of cigarettes a day, during his 23 years of active 
duty.  It was also noted that, after discharge from active 
duty, the veteran was diagnosed with severe chronic 
obstructive pulmonary disease in 1986 and that this disorder 
progressed until he required continuous oxygen and surgery.  

The impression of the examiner performing the December 1998 
VA pulmonary examination was that a pattern of nicotine use 
had been established prior to the veteran's entering service, 
smoking continued and became a firmly established pattern 
throughout the veteran's time in the service, and that the 
veteran had a disabling medical condition, emphysema, which 
can be directly attributed to his smoking.  The examiner 
commented that emphysema takes a long time to develop and the 
veteran's diagnosis of emphysema in the 1980's is clear 
evidence that lung damage was occurring for many years prior 
to that, including during the veteran's period of military 
service.  The examiner concluded that the question of whether 
nicotine dependence was present prior to the veteran's 
entering the service would best be addressed by a specialist 
in behavioral medicine and addiction disorders.



A May 1999 report from a VA physician includes the following 
medical opinion, based on a review of the veteran's clams 
file, including his July 1998 personal hearing transcript:

The record indicates that this man did experiment 
somewhat with cigarettes while he was in high 
school and at ages 15 or 16; however, this was 
apparently irregular and he apparently did stop for 
periods of time.  When he got involved in the 
military environment at about the age of 17, 
however, he began to smoke more regularly and this 
became more of a problem as he got more involved in 
the military service.  I do think that the 
environment influences a person's addiction to 
nicotine.  He does describe a very permissive and 
almost encouraging military environment, in terms 
of his smoking of cigarettes.  Therefore, it would 
be my best opinion, based only on this record 
review, that this man's addiction to nicotine did 
develop primarily during his military service.
  

Legal Criteria

Service Connection:  In general, applicable laws and 
regulations state that service connection may be granted for 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That a condition or injury occurred in 
service alone is not enough; there must be a current 
disability resulting from that condition or injury.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).  

Notwithstanding the foregoing, service connection may be 
granted for disease which is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000); see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Secondary service connection shall be awarded when a 
disability is "proximately due to or the result of a 
service-connected disease or injury. . . ."  38 C.F.R. § 
3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 
(1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2000).

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  In Gilbert, supra., it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Duty to Assist:  The Veterans Claims Assistance Act of 2000 
provides that the Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Secretary may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, __ (2000) [to be codified at 38 U.S.C.A. 
§ 5103A].

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claims.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
these issues.  Thus, the Board believes that all relevant 
evidence which is available has been obtained with regard to 
these issues.  The veteran and his representative, moreover, 
have been accorded ample opportunity to present evidence and 
argument on his behalf, including presenting testimony at a 
personal hearing conducted before a hearing officer at the 
RO.  Consequently, the Board concludes that VA's statutory 
duty to assist the veteran has been satisfied.

Nicotine Dependence/Use of Tobacco Products: During the 
pendency of the appellant's appeal, 38 U.S.C. § 1103 was 
modified to preclude the establishment of service connection 
based upon a finding that a disease or injury, attributable 
to the use of tobacco use by the veteran during his active 
service, became manifest or was aggravated during active 
service or became manifest to the requisite degree of 
disability during any applicable presumptive period as set 
forth in 38 U.S.C.A. §§ 1112 or 1116.  See Internal Revenue 
Service Restructuring and Reform Act of 1998 (IRS Reform 
Act), Pub. L. No. 105-206, 112 Stat. 685, 865-66 (1998) The 
new section 1103 applies only to claims filed after June 9, 
1998 and does not affect the appellant's claim on appeal, 
which was received in September 1997.  As such, the Board 
will review the appellant's claim under the applicable 
statues, laws and regulations in effect at the time she filed 
her claim for service connection for the cause of the 
veteran's death.

A precedential opinion by the VA General Counsel, that is 
binding upon the Board pursuant to 38 U.S.C.A. § 7104(c), 
dated in January 1993 clarified when entitlement to benefits 
may be awarded based upon inservice tobacco use.  VAOPGCPREC 
2-93 (O.G.C. Prec. 2-93).  This opinion determined that 
direct service connection of disability may be established if 
the evidence establishes that injury or disease resulted from 
tobacco use in line of duty in the active military, naval, or 
air service.  Id.

The General Counsel issued a clarification of this opinion in 
January 1993, and stated that the opinion does not hold that 
service connection will be established for a disease related 
to tobacco use if the affected veteran smoked in service, but 
rather states that any disability allegedly related to 
tobacco use that is not diagnosed until after service would 
not preclude establishment of service connection; however, it 
must be demonstrated that the disability resulted from use of 
tobacco during service, and the possible effect of smoking 
before or after service must be taken into consideration. Id.  
(Explanation of VAOPGCPREC 2-93 dated January 1993).

With regard to the issue of secondary service connection, 
however, a recent precedential opinion by the VA General 
Counsel was issued in May 1997 to clarify when service 
connection may be granted for tobacco-related disability on 
the basis that such disability is secondary to nicotine 
dependence that arose from a veteran's tobacco use during 
service.  VAOPGCPREC 19-97 (O.C.G. Prec. 19-97).  
Specifically, the VA General Counsel found that a 
determination as to whether service connection for disability 
or death attributable to tobacco use subsequent to military 
service should be established on the basis that such tobacco 
use resulted from nicotine dependence arising in service, and 
therefore is secondarily service connected pursuant to 38 
C.F.R. § 3.310(a), depends upon affirmative answers to the 
following three questions: (1) whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, (2) whether the veteran 
acquired a dependence on nicotine in service, and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis. 

In the May 1997 General Counsel Opinion discussed above, it 
was noted that in a May 5, 1997 memorandum, the Under 
Secretary for Health, relying upon the criteria set forth in 
VAOPGCPREC 67-90 (O.G.C. Prec. 67-90), stated that nicotine 
dependence may be considered a disease for VA compensation 
purposes.  The General Counsel made the following statement: 
assuming the conclusion of the Under Secretary for Health 
that nicotine dependence may be considered a disease for 
compensation purposes is adopted by adjudicators, secondary 
service connection may be established, under the terms of 38 
C.F.R. § 3.310(a), only if a veteran's nicotine dependence, 
that arose in service, and resulting tobacco use may be 
considered the proximate cause of the disability or death 
which is the basis of the claim.  VAOPGCPREC 19-97 (O.C.G. 
Prec. 19-97).


Analysis

Nicotine Dependence and Respiratory Disorders:  The appellant 
is seeking service connection for respiratory disorders, 
claimed as asthma and emphysema, as secondary to nicotine 
dependence incurred during service.  He does not contend that 
his respiratory disorders were present during service or 
within the one year presumptive period after service, and the 
evidence of record does not suggest that such was the case.  
Rather, the appellant in essence is seeking service 
connection for nicotine dependence, which he contends began 
during service, and secondary service connection for his 
respiratory disorders based on in-and post-service tobacco 
use which he attributes to nicotine dependence.

As noted above, recently passed legislation prohibits service 
connection of a death or disability on the basis that it 
resulted from an injury or disease attributable to the use of 
tobacco products by a veteran during the veteran's period of 
service.  38 U.S.C.A. § 1103.  This statute, however, applies 
only to claims filed after June 9, 1998.  Where the law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies.  Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Accordingly, inasmuch as 
the appellant in the present case filed his claim in 
September 1997, this provision will not affect the 
disposition of this appeal.

The record reflects that the veteran has consistently 
reported that he smoked one to two packs of cigarettes per 
day during his 20 years of military service.  He has stated 
that he had attempted to quit smoking as early as 1970 with 
little to no success and his smoking decreased to one pack 
per day after discharge until he was able to stop tobacco use 
in 1981. Indeed, service medical records dated in 1972 
reference his smoking.  In short, the Board finds the 
appellant's reports highly probative as to the amount of 
tobacco used.

The May 1999 VA medical opinion stands for the proposition 
that the appellant's tobacco use was the result of nicotine 
dependence which began during service.  There is no medical 
or other evidence of record which serves to refute this 
medical conclusion.  The December 1998 report of VA 
examination indicates that the veteran's emphysema is 
"almost certainly related to cigarette use."  There is 
nothing in the medical records which contradicts this 
conclusion.  

In short, competent medical evidence has diagnosed the 
appellant to have had nicotine dependence that arose in 
service and further that chronic obstructive pulmonary 
disease/emphysema was incurred therefrom.  Based on this 
evidence, which is consistent with the appellant's own 
statements and his medical history and which is not 
contradicted by any other evidence of record, the Board will 
grant service connection for the disorders in question.

Allergies:  As noted above, VA has a duty to assist the 
veteran in developing facts pertinent to his claim.  Here, VA 
has accorded the veteran an examination in relation to this 
claim and there are no pertinent diagnoses or findings 
regarding his allergies.  Moreover, during his personal 
hearing before a hearing officer at the RO, the veteran 
testified that he did not have allergies and he had not 
received treatment for allergies for a number of years.  
Thus, inasmuch as the veteran claims to have no allergies, 
the Board finds that there is no reasonable possibility that 
VA assistance would aid in substantiating the this claim.  No 
further assistance to the veteran is required to comply with 
the duty to assist.

In the instant case, the Board finds that the medical 
evidence, including the December 1998 VA pulmonary 
examination and the May 1999 VA medical opinion, shows no 
diagnosis of allergies.  Moreover, as noted previously, the 
veteran has testified that he currently experiences no 
allergies and he has not received treatment for such 
complaints for a number of years.  Thus, there is no current 
disability for which service connection may be granted.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; see also 
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992) (In the absence of 
proof of a present disability there can be no valid claim).  
Accordingly, the Board concludes that the preponderance of 
the evidence is against a grant of service connection for 
allergies, and the claim must be denied.


ORDER

Service connection for nicotine dependence is granted.

Service connection for chronic obstructive pulmonary 
disease/emphysema secondary to nicotine dependence is 
granted.

Service connection for allergies is denied.





		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

